Citation Nr: 1200582	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to February 1968.

The appeal to the Board of Veterans' Appeal (Board) arises from a July 2005 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of the Veterans Affairs (VA), which denied service connection for a duodenal ulcer.  The Veteran perfected a timely appeal of this determination.  See Notice of Disagreement (NOD), dated July 2006; Statement of the Case (SOC), dated December 2007; and Substantive Appeal (VA Form 9), dated January 2008.

In September 2009, the Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO, which was canceled by the Veteran, and thus his request for a hearing is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

From a careful review of the information of record, the Board finds that additional action by the RO is required prior to any further review by the Board of the Veteran's claim for compensation benefits.  In October 2009, the Veteran submitted additional evidence to the RO, which included a private medical statement, dated September 2009, from J.E.R., Jr., M.D.  The Veteran's claims file was transferred to the Board in August 2009.  This additional evidence regarding Dr. J.E.R., Jr., was received at the Board in October 2009.  It was therefore submitted by the Veteran within a period of 90 days following the notice that his appeal had been certified to the Board for appellate review and that the appellate record had been transferred to the Board.  38 C.F.R. § 20.1304(a) (2009, 2011).

This additional evidence is pertinent and relates to the issue on appeal; in that, the medical statement indicates, by medical records and the Veteran's report, that the Veteran's (peptic) ulcer condition worsened while in basic training and eventually required hospitalization while on active duty.  However, the information of record reflects that this additional pertinent evidence has not been considered by the RO, and that a written waiver of such consideration has not been submitted by the Veteran.  The Board regrets the delay associated with the Remand but recognizes that the provisions of 38 C.F.R. § 20.1304 are not discretionary.  Under the Board's rules of practice, "[a]ny pertinent evidence submitted by the appellant . . . which is accepted by the Board . . . must be referred to the agency of original jurisdiction for review, unless this procedural right is waived [].  . . . Such waiver must be in writing []."  38 C.F.R. § 20.1304(c) (2009, 2011).  See also 38 C.F.R. § 19.31 (2009, 2011); see generally 38 C.F.R. § 19.9 (2009, 2011).

Accordingly, to ensure full compliance with due process requirements, the case is REMANDED for the following action:

After affording the Veteran an opportunity to submit additional evidence, the RO/AMC should review all evidence that has been associated with the claims file since the issuance of the Statement of the Case, in December 2007, and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case in accordance with 38 C.F.R. § 19.31, which summarizes the pertinent evidence, to include the private medical statement, dated September 2009, prepared by J.E.R., Jr., M.D.  This document should further reflect the reasons and basis for the decision reached.  The Veteran and his representative should be given the opportunity to respond thereto.  Then, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


